Exhibit INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS April 29, 2009 1 Management’s Discussion and Analysis (MD&A) (April 29, 2009) This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three month periods ended March 31, 2009 and 2008, and the 2008 MD&A and audited Consolidated Financial Statements of the Company.The Company’s Consolidated Financial Statements and the financial data included in the MD&A have been prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). All comparisons are between the quarters ended March 31, 2009 and 2008, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Abbreviations used in this MD&A are listed on the page headed 'Abbreviations'. First Quarter Results Summary · Cash provided by operating activities was $1.1 billion, a decrease of 17% from a year ago. · Net income was $455 million, down 2% from a year earlier, because gains from assets sales were offset by lower realized prices, higher depletion, depreciation and amortization ('DD&A')and dry hole costs. · Production averaged 450,000 boe/d, 7% above the first quarter of 2008, despite the sale of non-core assets over the past year. Production from continuing operations averaged 436,000 boe/d, 11% above the same quarter last year. · Long-term debt net of cash and cash equivalents and bank indebtedness at quarter end was $3.6 billion, down from $3.9 billion at December 31, 2008. · Netbacks were down 46% from a year earlier, averaging $24.48/boe. · During the quarter, Talisman announced first gas production from the Rev Field in Norway and first oil production from Northern Fields projectin Southeast Asia. · Talisman’s unconventional natural gas strategy in North America is on track with 22 gross wells drilledduring the quarterin the Marcellus and Montney. · Talisman announced an agreement to sellnon-strategic assets in Southeast Saskatchewan for $720 million. · Talisman entered into an agreement for the sale of its Trinidad and Tobago assets for approximately $380 million. 2 Highlights Three months ended March 31, 2009 2008 1 Financial (millions of C$ unless otherwise stated) Net income (loss) from continuing operations (84 ) 412 Net incomefrom discontinued operations 539 54 Net income 455 466 C$ per common share Net income - Basic 0.45 0.46 - Diluted 0.45 0.45 Net income / (loss) from continuing operations - Basic (0.08 ) 0.40 - Diluted (0.08 ) 0.40 Production (daily average) Oil and liquids (bbls/d) 221,985 200,251 Natural gas (mmcf/d) 1,286 1,158 Continuing operations (mboe/d) 436 393 Discontinued operations (mboe/d) 14 26 Total mboe/d (6mcf 1boe) 450 419 1Restated for operations classified as discontinued subsequent to March 31, Higher oil and liquids and natural gas volumes were driven by increased activity in both the UK and Scandinavia. During the first quarter of 2009 the Company’s oil and gas revenuewas impacted bythe decline in international commodity prices. Low oil prices, increased production, and capital expenditures resulted in a higher DD&A expense, compared to prior year. The increase in income from discontinued operations is a result of gains on two transactions closing during the first quarter of 2009 (See ‘Discontinued Operations’ section of this MD&A). Daily Average Production, Before Royalties Three months ended March 31, 2009 2009 vs 2008 (%) 2008 Continuing operations Oil and liquids (bbls/d) North America 32,139 (3 ) 33,269 UK 102,688 25 82,291 Scandinavia 34,874 12 31,193 Southeast Asia 37,341 - 37,226 Other 14,943 (8 ) 16,272 221,985 11 200,251 Natural gas (mmcf/d) North America 824 1 815 UK 30 150 12 Scandinavia 50 163 19 Southeast Asia 382 22 312 1,286 11 1,158 Continuing operations (mboe/d) 436 11 393 Discontinued Operations North America 10 13 UK - 5 Scandinavia - 2 Other 4 6 Discontinued Operations (mboe/d) 14 (46 ) 26 Total mboe/d (6 mcf 1 boe) 450 7 419 3 Production from continuing operations increased by 11% over the previous yeardue toincreased oil and liquids volumes in the UK and Scandinavia, and increased gas volumes in all segments. Natural gas production from continuing operations in North America increased by 9 mmcf/d as successful development in the Marcellus, Montney Core, Outer Foothills, Wildriver, Monkman,and Northern Alberta Foothills more than offset natural declines in other areas. In the
